DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 18, 2022 has been entered.  Claims 1, 4-21 remain pending in the application.  Applicant’s amendments have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed October 18, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilch, GB 1232608.
Regarding claim 1, Pilch teaches a closure device comprising: a lock element (3) that locks on a mating piece (10), 
a holder (1) which moves relative to said mating piece comprising a shaft (4), such that said lock element is pivotably mounted on said shaft (Fig 1), and 
a rotational spring (6) secured to said holder (5) and said lock element (Fig 1) such that under the action of said rotational spring, said lock element rotates from a first position where said lock element is locked on said mating piece (Fig 2) to a second position, where said lock element reaches a state without any blocking action (Fig 4; page 2, lines 9-14; lock element 3 is always under action of spring 6 and can be manually moved to unblocking state), 

Regarding claim 4, Pilch teaches the closure device according to claim 1, characterized in that the rotational spring (6) is a leg spring mounted on the shaft (5; Fig 1), of which leg spring one leg (unnumbered feature, top right portion 6; Fig 1) acts on the lock element (3) and the other leg (unnumbered feature middle left portion 6; Fig 1) is supported on an abutment (page 1, lines 81-86).
Regarding claim 5, Pilch teaches the closure device according to claim 1, characterized in that said holder (1) is formed substantially as a freely projecting finger (Figs 1, 4).
Regarding claim 6, Pilch teaches the closure device according to claim 5, characterized in that the mating piece (10) has a receptacle (unnumbered circular feature in the middle of 10; Fig 4) for the holder (1).
Regarding claim 7, Pilch teaches the closure device according to claim 6, characterized in that the receptacle (unnumbered circular feature in the middle of 10; Fig 4) is substantially an opening (holder 1 fits into opening; Figs 4, 3; page 2, lines 23-33).
Regarding claim 8, Pilch teaches the closure device according to claim 1, characterized in that the mating piece (10) is substantially formed in the manner of a striker plate (holder 1 enters through unnumbered hole 10 and locks after passing through opening; Fig 3).
Regarding claim 9, Pilch teaches the closure device according to claim 1, characterized in that the mating piece (10) is substantially formed as a fitting of an opening edge or opening frame of an opening to be closed (page 1, lines 8-35).
Regarding claim 10, Pilch teaches the closure device according to claim 1, characterized in that the lock element (3) is part of a closure setup (1) of a sealing flap (unnumbered window; page 1, lines 8-14) of an opening to be closed (unnumbered window opening).
Regarding claim 11, Pilch teaches the closure device according claim 1, characterized in that the closure setup (1) is a fitting or part of a fitting (1 fitted to 10; Figs 2, 3).
Regarding claim 12, Pilch teaches the closure device according to claim 1, characterized in that the lock element (3) has a latching jaw (unnumbered feature comprising 7; Fig 1) which, in the first position (Fig 3), locks with the mating piece (10; latching jaw 7 locks with mating piece 10 when holder 1 is inserted into unnumbered opening in 10; Fig 3; page 2, lines 23-33).
Regarding claim 13, Pilch teaches the closure device according to claim 12, characterized in that the latching jaw (unnumbered feature comprising 7; Fig 1) has a pawl region (unnumbered feature left side of 7 to the left of spring 6 acting against the bias of spring 6; Fig 1; page 1, lines 81-86) acting in the direction counter to the direction of action of the spring (page 1, lines 81-86; pawl region catches on tip of spring 6 to prevent over-rotation of lock element 3 into biased position).
Regarding claim 14, Pilch teaches the closure device according to claim 13, characterized in that the latching jaw (unnumbered feature comprising 7; Fig 1) has the pawl region (unnumbered feature left side of 7 to the left of spring 6 acting against the bias of spring 6; Fig 1; page 1, lines 81-86) in the region of one of its jaw faces (bottom edge 3; Fig 1), specifically on that jaw face (unnumbered feature left side of 7; Fig 1) which, in the first position (Fig 1), faces or is closer to the second position (Fig 4), and that the latching jaw has on its other jaw face a run-off flank (unnumbered feature right bottom edge of 3; Fig 1) which, during the position-change movement of the lock element (3) from the first to the second position, forces the lock 
Regarding claim 15, Pilch teaches the closure device according to claim 1, characterized in that the lock element (3) has an entry guide path (unnumbered feature right side of 7 when which contacts mating piece 10 when holder 1 is inserted into unnumbered opening in 10; Fig 3; page 2, lines 23-33).
Regarding claim 16, Pilch teaches the closure device according to claim 1, characterized in that the lock element (3) is formed substantially in the manner of cam disc (cam disc defined in the instant invention specification on page 5, lines 24-26 as having the various previously described regions and curves in an integrated manner; Fig 1).  
Regarding claim 17, Pilch teaches the closure device according claim 1, characterized in that the lock element (3) is arranged in a gap (5) in the holder (1), on a shaft (4) at least partly bridging the gap (Fig 2).
Regarding claim 18, Pilch teaches the closure device according to claim 1, wherein the lock element (3) closes a sealing flap (unnumbered window; page 1, lines 8-14) of an opening (unnumbered window opening), in particular an inspection flap (windows used to inspect external conditions), in a drywall construction, in particular for a wall (windows are mounted in walls) or a ceiling.
Regarding claim 19, Pilch teaches a closure device, comprising: a locking element (3) that locks on a mating piece (10); a holder (1) upon which said lock element is pivotably mounted (on shaft 4; Fig 1); and a rotational spring (6) including two ends, one of said ends secured to said holder and the other of said ends secured to said lock element (Fig 1) such that said rotational spring biases said locking element toward an open position transverse to a direction of motion of said holder (page 1, lines 81-86), wherein said biasing force is applied 
Regarding claim 20, Pilch teaches the closure device according to claim 19, characterized in that said lock element (3) has a latching jaw (unnumbered feature comprising 7; Fig 1) which locks with said mating piece (10; latching jaw 7 locks with mating piece 10 when holder 1 is inserted into unnumbered opening in 10; Fig 3; page 2, lines 23-33).
Regarding claim 21, Pilch teaches the closure device according to claim 20, characterized in that said latching jaw (unnumbered feature comprising 7; Fig 1) has a pawl region (unnumbered feature left side of 7 to the left of spring 3 acting against the bias of spring 3; Fig 1; page 1, lines 81-86) acting in the direction counter to the direction of action of said rotational spring (page 1, lines 81-86; pawl region catches on tip of spring 6 to prevent over-rotation of lock element 3 into biased position).
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed January 25, 2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration and in view of the amendments made, a new ground(s) of rejection is made in view of GB 1232608 as taught by Pilch.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675